                       UNITED STATES DISTRICT COURT
                                                                                 JS-6
                      CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES – GENERAL

Case No. CV 19-07929-DOC (JDEx)                                Date: December 30, 2019

Title: PASSPORT 420, LLC ET AL v. STARR INDEMNITY AND LIABILITY
      COMPANY ET AL.


PRESENT:

                   THE HONORABLE DAVID O. CARTER, JUDGE

     Deborah Lewman/Rolls Royce Paschal                                    Not Present
              Courtroom Clerk                                             Court Reporter

        ATTORNEYS PRESENT FOR                       ATTORNEYS PRESENT FOR
              PLAINTIFF:                                 DEFENDANT:
             None Present                                 None Present



        PROCEEDINGS (IN CHAMBERS): ORDER GRANTING PLAINTIFFS’
                                   MOTION TO REMAND [22]

       Before the Court is William Parish (“Parrish”), Spring Creek Research, LLC
(“SCR”), and Passport 420, LLC (“Passport” and collectively, “Plaintiffs”) Motion to
Remand (“Motion”) (Dkt. 22). The Court finds this matter appropriate for resolution
without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having reviewed the moving
papers and considered the parties’ arguments, the Court GRANTS Plaintiffs’ Motion.
I.      Background

        A.    Facts

       The Court adopts the facts as set out in Plaintiffs’ Complaint (“Compl.”) (Dkt. 1-
1). This is an action regarding losses resulting from the government seizure of an aircraft
owned and operated by the Plaintiffs. Compl. ¶ 1. In June 2016, Parrish contemplated the
joint purchase of an aircraft with his attorney Defendant Michael Avenatti (“Avenatti”).
Id. ¶ 15. In July 2016, Parrish and Avenatti formed Passport and entered into an
agreement to purchase an aircraft. Id. ¶ 16. At the time Passport was formed, Avenatti
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-07929-DOC (JDEx)                                    Date: December 30, 2019
                                                                                        Page 2


was the formal “manager” of the LLC. Id. ¶ 18. However, by the Summer of 2018,
Parrish assumed the role of manager. Id.

       Defendant Starr Indemnity & Liability Company (“Starr”) sold an insurance
policy (the “policy”) to Plaintiff Passport. Id. ¶ 19. Passport is the “named insured” on
the policy. However, the policy further defines as an insured “any director, officer,
partner, employee or stockholder of the Named Insured while that person is acting
within their official capacity as such.” Declaration of Robert W. Clark (“Clark Decl.”)
(Dkt. 26-3), Exh. 2 at 37. Thus, Parrish and Plaintiff SCR argue they are insureds under
the policy. Compl. ¶ 20.

       On April 10, 2019, the federal government seized the aircraft at issue in this case.
Id. ¶ 21. Subsequently, Plaintiffs submitted a claim to Starr. However, Starr has not
provided coverage to date. Id. ¶ 22. Instead, Starr “asserts that coverage may be limited
by the conduct of Mr. Avenatti in connection to the pending criminal charges against him
in the Central District of California.” Id. Plaintiffs bring claims for Breach of Contract
against Starr, Breach of the Covenant of Good Faith and Fair Dealing against Starr, and
Declaratory Relief against Starr, Avenatti, and Avenatti and Associates (collectively,
“Defendants”). Id. ¶¶ 24–35.

       B.     Procedural History

       On September 11, 2019, Defendant Starr removed the case to this Court based on
diversity jurisdiction. See Not. of Removal. On October 11, 2019, Plaintiff filed the
instant Motion. On November 4, 2019, Defendant Starr opposed (“Opp’n”) (Dkt. 26) and
on November 27, 2019, Plaintiff replied (“Reply”) (Dkt. 31).

II.    Legal Standard

        A federal court may order remand for lack of subject matter jurisdiction or any
defect in the removal procedure. 28 U.S.C. § 1447(c). A federal court has diversity
jurisdiction if: (1) the controversy is between “citizens of different States,” and (2) the
amount in controversy exceeds the sum or value of $75,000. 28 U.S.C. § 1332(a).
Diversity jurisdiction requires complete diversity, meaning that no plaintiff can be from
the same state as a defendant. Abrego Abrego v. The Dow Chem. Co., 443 F.3d 676, 679
(9th Cir. 2006). Thus, a case ordinarily cannot be removed to the federal court if a
plaintiff and a defendant are citizens of the same state. See 28 U.S.C. § 1332(a).
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-07929-DOC (JDEx)                                      Date: December 30, 2019
                                                                                          Page 3


        However, this Court “must align for jurisdictional purposes those parties whose
interests coincide respecting the ‘primary matter in dispute,’” and “will ignore the
citizenship of ‘nominal or formal parties who have no interest in the action.’” Prudential
Real Estate Affiliates, Inc. v. PPR Realty, Inc., 204 F.3d 867, 873 (9th Cir. 2000).
Overall, “[i]f the interests of a party named as a defendant coincide with those of the
plaintiff in relation to the purpose of the lawsuit, the named defendant must be realigned
as a plaintiff for jurisdictional purposes.” Dolch v. United Cal. Bank, 702 F.2d 178, 181
(9th Cir. 1983). The “general presumption” is that the inclusion of a defendant residing in
the same state as the plaintiff is not for the sole purpose of defeating diversity
jurisdiction. Hamilton Materials, Inc. v. Dow Chem. Corp., 494 F.3d 1203, 1206 (9th Cir.
2007).

III.   Discussion

        The threshold issue in this case is whether the Court has subject matter
jurisdiction. Defendant Starr removed the action to this Court, arguing that non-diverse
Defendants Avenatti and Avenatti and Associates APC (the “Avenatti Defendants”)
should be realigned as Plaintiffs. See Not. of Rem. at 3–8. The parties do not dispute that
both Plaintiff Parrish and the Avenatti Defendants are citizens of California, which
facially defeats diversity jurisdiction. See id. at 4–5. However, according to Defendant
Starr, the Avenatti Defendants have been “misaligned as Defendants.” Id. at 5. Instead,
the interests of the Avenatti Defendants are aligned with Plaintiffs’ interests. Id. Plaintiffs
bring this Motion, arguing that their interests are not identical (and do not align) to the
Avenatti Defendants’ interests. Mot. at 2. Therefore, realignment is improper and there is
no diversity jurisdiction.

       A.     Whether Plaintiffs’ Interests are Aligned with the Avenatti Defendants

        Plaintiffs argue that their interests “collide rather than coincide with the interests
of the Avenatti Defendants.” Mot. at 7. First, Plaintiffs argue that the principal purpose of
this suit is to recover losses suffered when the plane at issue was seized by the United
States, and Plaintiffs contend that only Plaintiffs would be entitled to any insurance
proceeds not the Avenatti Defendants. Id. Second, in the event coverage is not
recoverable, Plaintiffs seek a declaration of rights against the Avenatti Defendants
including an answer to whether the Avenatti Defendants have a “duty to pay Plaintiffs for
any loss resulting from repossession of the plane.” Id. at 8. Thus, Plaintiffs are arguing (i)
that they have a right to proceeds at the exclusion of the Avenatti Defendants or (ii) in the
alternative, the Avenatti Defendants are “legally responsible for the harms Plaintiffs have
suffered” for the loss of the aircraft. Id.
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-07929-DOC (JDEx)                                     Date: December 30, 2019
                                                                                         Page 4




        Starr argues that the only party that may recover under the policy is Passport and
not Parrish as an individual. Opp’n at 1. Further, the citizenship of Passport and Starr are
different and complete diversity exists. Id. at 8. Next, Starr argues that Parrish is
attempting to avoid creditors of Passport by claiming the insurance be paid to him
individually. Id. Finally, Starr argues that the primary matter in dispute is whether
coverage exists for loss of the aircraft. Id. at 13. For that dispute, both Parrish and the
Avenatti Defendants have identical interests. Id. Indeed, because all payments would
flow through Passport, and Passport is jointly owned by Parrish and the Avenatti
Defendants, Starr argues that Parrish and Avenatti are more properly aligned as plaintiffs.
Starr also brings up other arguments regarding how to interpret the insurance policy, how
the aircraft is jointly owned by Parrish and Avenatti, and that any disputes between
Parrish and the Avenatti Defendants regarding indemnity are “speculative” and not
properly alleged. See Mot. at 14-24.

        In Reply, Parrish argues that this lawsuit is not simply a “coverage lawsuit.”
Reply at 1. Instead, the action is one for reimbursement resolved by state law on theories
plead in the alternative. Id. First, Parrish seeks contractual reimbursement from Starr. Id.
Alternatively, if no coverage is available, Parrish seeks reimbursement under tort or other
equitable theories from the Avenatti Defendants if their conduct lead to loss of the plane
and insurance proceeds. Id. Thus, Plaintiffs are adverse to both Starr and the Avenatti
Defendants on these separate theories of liability. Next, Plaintiffs argue that Parrish is not
claiming insurance proceeds for himself individually but filed the claim as the acting
manager of Passport. Id. at 3–5. Finally, Plaintiffs argue that Starr’s contention that the
alternative claim is not sufficiently alleged is of no matter because the law, in their view,
mandates resolving ambiguous or technically defective pleading in favor of remand. Id. at
2, 7–9.

        Here, Plaintiffs have correctly aligned the Avenatti Defendants as defendants in
this action, as Plaintiffs’ interests do not coincide with the Avenatti Defendants for the
primary purpose of this suit: whether Plaintiffs are entitled to insurance proceeds from
Starr, or instead whether Plaintiffs are entitled to reimbursement from the Avenatti
Defendants. Starr is incorrect that the primary purpose of the dispute is simply whether
coverage exists for the loss of the aircraft. The plaintiff is master of his complaint. Here,
Plaintiffs have decided to plead theories in the alternative. Under one such theory, if there
is no coverage provided by Starr, Parrish pleads that the Avenatti Defendants may have
to reimburse for the loss of the aircraft. Thus, the Avenatti Defendants are properly
aligned as adverse to Plaintiffs. The Court also finds that these pleadings are not “sham”
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No. SA CV 19-07929-DOC (JDEx)                                     Date: December 30, 2019
                                                                                         Page 5


pleadings. Indeed, Plaintiffs filed this identical action in state court and did not try to
amend the action after removal to federal court to defeat diversity jurisdiction. It makes
no difference whether Starr believes that “[a]ny dispute between the Parrish Parties and
the Avenatti Parties over breach and enforcement of the Operating Agreement is a
separate matter from the coverage claim being advanced in the Complaint.” Opp’n at 24.
At this stage, to determine whether diversity jurisdiction exists, Plaintiffs have properly
asserted two alternative theories where both Starr and the Avenatti Defendants are
adverse to the Plaintiffs. Therefore, no diversity jurisdiction exists, and this Court has no
jurisdiction over this matter.

IV.    Disposition

      For the reasons set forth above, the Court GRANTS Plaintiffs’ Motion to Remand
and REMANDS this action to the Superior Court of the State of California, County of
Santa Barbara.

       The Clerk shall serve this minute order on the parties.

 MINUTES FORM 11                                            Initials of Deputy Clerk: djl/rrp

 CIVIL-GEN
